1
2
3
4
5
6
7
8
                              UNITED STATES DISTRICT COURT
9
                             CENTRAL DISTRICT OF CALIFORNIA
10
                                   SOUTHERN DIVISION
11
12
13   G&H DIVERSIFIED                   Case No.: 8:21-cv-00062-CJC-JDEx
     MANUFACTURING LP, a Texas limited
14   partnership                        STIPULATED PROTECTIVE ORDER
15
                Plaintiff,
16
       vs.
17
18   REGREEN TECHNOLOGIES, INC. f/k/a
     Regreen International Solutions, Inc., a
19   California corporation, ALBERT AVEDIS
20   MARDIKIAN, an individual; and DOES 1
     through 10, inclusive,
21                                              Action Filed: January 12, 2021
22              Defendants.                     Trial Date: February 28, 2022
23
24
25
26
27
28

     ____________________________________________________________________________________
                                  STIPULATED PROTECTIVE ORDER
                                                1
1          BASED UPON THE STIPULATION OF THE PARTIES, AND GOOD CAUSE
2    APPEARING, IT IS HEREBY ORDERED as follows:
3          1.     PURPOSES AND LIMITATIONS
4          Discovery in this action is likely to involve production of confidential, proprietary
5    or private information for which special protection from public disclosure and from use
6
     for any purpose other than pursuing this litigation may be warranted. Accordingly, the
7
     parties hereby stipulate to and petition the Court to enter the following Stipulated
8
     Protective Order. The parties acknowledge that this Order does not confer blanket
9
     protections on all disclosures or responses to discovery and that the protection it affords
10
     from public disclosure and use extends only to the limited information or items that are
11
     entitled to confidential treatment under the applicable legal principles.
12
           2.     GOOD CAUSE STATEMENT
13
14         There is good cause to support this Order. Namely, the parties to this action are

15   involved in the manufacture of waste systems machinery. This Acton involves acts of the

16   parties under a contract for the manufacture of this machinery, which involves trade
17   secrets, confidential customer and vendor lists and communications, and other
18   confidential business information.
19         This action is likely to involve trade secrets, customer and pricing lists and other
20   valuable research, development, commercial, financial, technical and/or proprietary
21   information for which special protection from public disclosure and from use for any
22   purpose other than prosecution of this action is warranted. Such confidential and
23   proprietary materials and information consist of, among other things, confidential
24   business or financial information, information regarding confidential business practices,
25
     or other confidential research, development, or commercial information (including
26
     information implicating privacy rights of third parties), information otherwise generally
27
     unavailable to the public, or which may be privileged or otherwise protected from
28
     ___________________________________________________________________________________
                                    STIPULATED PROTECTIVE ORDER
                                                   2
1    disclosure under state or federal statutes, court rules, case decisions, or common law.
2    Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
3    disputes over confidentiality of discovery materials, to adequately protect information the
4    parties are entitled to keep confidential, to ensure that the parties are permitted reasonable
5    necessary uses of such material in preparation for and in the conduct of trial, to address
6
     their handling at the end of the litigation, and serve the ends of justice, a protective order
7
     for such information is justified in this matter. It is the intent of the parties that
8
     information will not be designated as confidential for tactical reasons and that nothing be
9
     so designated without a good faith belief that it has been maintained in a confidential,
10
     non-public manner, and there is good cause why it should not be part of the public record
11
     of this case.
12
            3.       ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
13
14          The parties further acknowledge, as set forth in Section 14.3, below, that this

15   Stipulated Protective Order does not entitle them to file confidential information under

16   seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
17   standards that will be applied when a party seeks permission from the court to file
18   material under seal. There is a strong presumption that the public has a right of access to
19   judicial proceedings and records in civil cases. In connection with non-dispositive
20   motions, good cause must be shown to support a filing under seal. See Kamakana v. City
21   and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
22   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
23   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
24   cause showing), and a specific showing of good cause or compelling reasons with proper
25
     evidentiary support and legal justification, must be made with respect to Protected
26
     Material that a party seeks to file under seal. The parties’ mere designation of Disclosure
27
     or Discovery Material as CONFIDENTIAL does not— without the submission of
28
     ___________________________________________________________________________________
                                     STIPULATED PROTECTIVE ORDER
                                                     3
1    competent evidence by declaration, establishing that the material sought to be filed under
2    seal qualifies as confidential, privileged, or otherwise protectable—constitute good cause.
3          Further, if a party requests sealing related to a dispositive motion or trial, then
4    compelling reasons, not only good cause, for the sealing must be shown, and the relief
5    sought shall be narrowly tailored to serve the specific interest to be protected. See Pintos
6
     v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item or type
7
     of information, document, or thing sought to be filed or introduced under seal, the party
8
     seeking protection must articulate compelling reasons, supported by specific facts and
9
     legal justification, for the requested sealing order. Again, competent evidence supporting
10
     the application to file documents under seal must be provided by declaration.
11
     Any document that is not confidential, privileged, or otherwise protectable in its entirety
12
     will not be filed under seal if the confidential portions can be redacted. If documents can
13
14   be redacted, then a redacted version for public viewing, omitting only the confidential,

15   privileged, or otherwise protectable portions of the document, shall be filed. Any

16   application that seeks to file documents under seal in their entirety should include an
17   explanation of why redaction is not feasible.
18         4.     DEFINITIONS
19         4.1 Action: This instant lawsuit with Case Number 8:21-cv-00062- CJC (JDEx)
20   that is pending in this Court.
21         4.2 Challenging Party: a Party or Non-Party that challenges the designation of
22   information or items under this Order.
23         4.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is
24   generated, stored or maintained) or tangible things that qualify for protection under
25
     Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
26
     Statement.
27
28
     ___________________________________________________________________________________
                                      STIPULATED PROTECTIVE ORDER
                                                     4
1          4.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
2    support staff).
3          4.5 Designating Party: a Party or Non-Party that designates information or items
4    that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
5          4.6 Disclosure or Discovery Material: all items or information, regardless of the
6
     medium or manner in which it is generated, stored, or maintained (including, among
7
     other things, testimony, transcripts, and tangible things), that are produced or generated in
8
     disclosures or responses to discovery.
9
           4.7 Expert: a person with specialized knowledge or experience in a matter pertinent
10
     to the litigation who has been retained by a Party or its counsel to serve as an expert
11
     witness or as a consultant in this Action.
12
           4.8 House Counsel: attorneys who are employees of a party to this Action. House
13
14   Counsel does not include Outside Counsel of Record or any other outside counsel.

15         4.9 Non-Party: any natural person, partnership, corporation, association or other

16   legal entity not named as a Party to this action.
17         4.10 Outside Counsel of Record: attorneys who are not employees of a party to this
18   Action but are retained to represent a party to this Action and have appeared in this
19   Action on behalf of that party or are affiliated with a law firm that has appeared on behalf
20   of that party, and includes support staff.
21         4.11 Party: any party to this Action, including all of its officers, directors,
22   employees, consultants, retained experts, and Outside Counsel of Record (and their
23   support staffs).
24         4.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
25
     Material in this Action.
26
           4.13 Professional Vendors: persons or entities that provide litigation support
27
     services (e.g., photocopying, videotaping, translating, preparing exhibits or
28
     ___________________________________________________________________________________
                                    STIPULATED PROTECTIVE ORDER
                                                   5
1    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
2    their employees and subcontractors.
3           4.14 Protected Material: any Disclosure or Discovery Material that is designated as
4    “CONFIDENTIAL.”
5           4.15 Receiving Party: a Party that receives Disclosure or Discovery
6
     Material from a Producing Party.
7
            5.     SCOPE
8
            The protections conferred by this Stipulation and Order cover not only Protected
9
     Material (as defined above), but also (1) any information copied or extracted from
10
     Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
11
     Material; and (3) any testimony, conversations, or presentations by Parties or their
12
     Counsel that might reveal Protected Material.
13
14          Any use of Protected Material at trial shall be governed by the orders of the trial

15   judge and other applicable authorities. This Order does not govern the use of Protected

16   Material at trial.
17          6.     DURATION
18          Once a case proceeds to trial, information that was designated as
19   CONFIDENTIAL or maintained pursuant to this protective order used or introduced as
20   an exhibit at trial becomes public and will be presumptively available to all members of
21   the public, including the press, unless compelling reasons supported by specific factual
22   findings to proceed otherwise are made to the trial judge in advance of the trial. See
23   Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
24   documents produced in discovery from “compelling reasons” standard when merits-
25
     related documents are part of court record). Accordingly, the terms of this protective
26
     order do not extend beyond the commencement of the trial.
27
28
     ___________________________________________________________________________________
                                    STIPULATED PROTECTIVE ORDER
                                                   6
1          7.     DESIGNATING PROTECTED MATERIAL
2          7.1    Exercise of Restraint and Care in Designating Material for Protection. Each
3    Party or Non-Party that designates information or items for protection under this Order
4    must take care to limit any such designation to specific material that qualifies under the
5    appropriate standards. The Designating Party must designate for protection only those
6
     parts of material, documents, items or oral or written communications that qualify so that
7
     other portions of the material, documents, items or communications for which protection
8
     is not warranted are not swept unjustifiably within the ambit of this Order.
9
           Mass, indiscriminate or routinized designations are prohibited. Designations that
10
     are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
11
     to unnecessarily encumber the case development process or to impose unnecessary
12
     expenses and burdens on other parties) may expose the Designating Party to sanctions.
13
14         If it comes to a Designating Party’s attention that information or items that it

15   designated for protection do not qualify for protection, that Designating Party must

16   promptly notify all other Parties that it is withdrawing the inapplicable designation.
17         7.2    Manner and Timing of Designations. Except as otherwise provided in this
18   Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material that
19   qualifies for protection under this Order must be clearly so designated before the material
20   is disclosed or produced.
21         Designation in conformity with this Order requires:
22                (a) for information in documentary form (e.g., paper or electronic
23   documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
24   that the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
25
     “CONFIDENTIAL legend”), to each page that contains protected material. If only a
26
     portion of the material on a page qualifies for protection, the Producing Party also must
27
28
     ___________________________________________________________________________________
                                    STIPULATED PROTECTIVE ORDER
                                                  7
1    clearly identify the protected portion(s) (e.g., by making appropriate markings in the
2    margins).
3          A Party or Non-Party that makes original documents available for inspection need
4    not designate them for protection until after the inspecting Party has indicated which
5    documents it would like copied and produced. During the inspection and before the
6
     designation, all of the material made available for inspection shall be deemed
7
     “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
8
     copied and produced, the Producing Party must determine which documents, or portions
9
     thereof, qualify for protection under this Order. Then, before producing the specified
10
     documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
11
     that contains Protected Material. If only a portion of the material on a page qualifies for
12
     protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
13
14   by making appropriate markings in the margins).

15                (b) for testimony given in depositions that the Designating Party identifies

16   the Disclosure or Discovery Material on the record, before the close of the deposition all
17   protected testimony.
18                (c) for information produced in some form other than documentary and for
19   any other tangible items, that the Producing Party affix in a prominent place on the
20   exterior of the container or containers in which the information is stored the legend
21   “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
22   the Producing Party, to the extent practicable, shall identify the protected portion(s).
23         7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
24   to designate qualified information or items does not, standing alone, waive the
25
     Designating Party’s right to secure protection under this Order for such material. Upon
26
     timely correction of a designation, the Receiving Party must make reasonable efforts to
27
     assure that the material is treated in accordance with the provisions of this Order.
28
     ___________________________________________________________________________________
                                    STIPULATED PROTECTIVE ORDER
                                                   8
1          8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
2          8.1 Timing of Challenges. Any Party or Non-Party may challenge a designation of
3    confidentiality at any time that is consistent with the Court’s Scheduling Order.
4          8.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
5    process under Local Rule 37-1 et seq.
6
           8.3 Joint Stipulation. Any challenge submitted to the Court shall be via a joint
7
     stipulation pursuant to Local Rule 37-2.
8
           8.4 The burden of persuasion in any such challenge proceeding shall be on the
9
     Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
10
     to harass or impose unnecessary expenses and burdens on other parties) may expose the
11
     Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
12
     the confidentiality designation, all parties shall continue to afford the material in question
13
14   the level of protection to which it is entitled under the Producing Party’s designation until

15   the Court rules on the challenge.

16         9.     ACCESS TO AND USE OF PROTECTED MATERIAL
17         9.1 Basic Principles. A Receiving Party may use Protected Material that is
18   disclosed or produced by another Party or by a Non-Party in connection with this Action
19   only for prosecuting, defending or attempting to settle this Action. Such Protected
20   Material may be disclosed only to the categories of persons and under the conditions
21   described in this Order. When the Action has been terminated, a Receiving Party must
22   comply with the provisions of section 15 below (FINAL DISPOSITION).
23         Protected Material must be stored and maintained by a Receiving Party at a
24   location and in a secure manner that ensures that access is limited to the persons
25
     authorized under this Order.
26
27
28
     ___________________________________________________________________________________
                                    STIPULATED PROTECTIVE ORDER
                                                   9
1          9.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
2    ordered by the court or permitted in writing by the Designating Party, a Receiving Party
3    may disclose any information or item designated
4    “CONFIDENTIAL” only to:
5                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
6
     as employees of said Outside Counsel of Record to whom it is reasonably necessary to
7
     disclose the information for this Action;
8
                  (b) the officers, directors, and employees (including House Counsel) of the
9
     Receiving Party to whom disclosure is reasonably necessary for this Action;
10
                  (c) Experts (as defined in this Order) of the Receiving Party to whom
11
     disclosure is reasonably necessary for this Action and who have signed the
12
     “Acknowledgment and Agreement to Be Bound” (See Exhibit A attached to this
13
14   STIPULATION AND PROPOSED ORDER for a copy of this Acknowledgment and

15   Agreement to Be Bound);

16                (d) the court and its personnel;
17                (e) court reporters and their staff;
18                (f) professional jury or trial consultants, mock jurors, and Professional
19   Vendors to whom disclosure is reasonably necessary for this Action and who have signed
20   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21                (g) the author or recipient of a document containing the information or a
22   custodian or other person who otherwise possessed or knew the information;
23                (h) during their depositions, witnesses, and attorneys for witnesses, in the
24   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
25
     requests that the witness sign the form attached as Exhibit A hereto; and (2) they will not
26
     be permitted to keep any confidential information unless they sign the “Acknowledgment
27
     and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
28
     ___________________________________________________________________________________
                                    STIPULATED PROTECTIVE ORDER
                                                     10
1    Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
2    depositions that reveal Protected Material may be separately bound by the court reporter
3    and may not be disclosed to anyone except as permitted under this Stipulated Protective
4    Order; and
5                 (i) any mediators or settlement officers and their supporting personnel,
6
     mutually agreed upon by any of the parties engaged in settlement discussions.
7
           10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
8
     IN OTHER LITIGATION
9
           If a Party is served with a subpoena or a court order issued in other litigation that
10
     compels disclosure of any information or items designated in this Action as
11
     “CONFIDENTIAL,” that Party must:
12
                  (a) promptly notify in writing the Designating Party. Such notification shall
13
14   include a copy of the subpoena or court order;

15                (b) promptly notify in writing the party who caused the subpoena or order to

16   issue in the other litigation that some or all of the material covered by the subpoena or
17   order is subject to this Protective Order. Such notification shall include a copy of this
18   Stipulated Protective Order; and
19                (c) cooperate with respect to all reasonable procedures sought to be pursued
20   by the Designating Party whose Protected Material may be affected. If the Designating
21   Party timely seeks a protective order, the Party served with the subpoena or court order
22   shall not produce any information designated in this action as “CONFIDENTIAL” before
23   a determination by the court from which the subpoena or order issued, unless the Party
24   has obtained the Designating Party’s permission. The Designating Party shall bear the
25
     burden and expense of seeking protection in that court of its confidential material and
26
     nothing in these provisions should be construed as authorizing or encouraging a
27
     Receiving Party in this Action to disobey a lawful directive from another court.
28
     ___________________________________________________________________________________
                                    STIPULATED PROTECTIVE ORDER
                                                  11
1          11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
2          BE PRODUCED IN THIS LITIGATION
3                 (a) The terms of this Order are applicable to information produced by a Non-
4    Party in this Action and designated as “CONFIDENTIAL.” Such information produced
5    by Non-Parties in connection with this litigation is protected by the remedies and relief
6
     provided by this Order. Nothing in these provisions should be construed as prohibiting a
7
     Non-Party from seeking additional protections.
8
                  (b) In the event that a Party is required, by a valid discovery request, to
9
     produce a Non-Party’s confidential information in its possession, and the Party is subject
10
     to an agreement with the Non-Party not to produce the Non-Party’s confidential
11
     information, then the Party shall:
12
                  (1) promptly notify in writing the Requesting Party and the Non-Party that
13
14   some or all of the information requested is subject to a confidentiality agreement with a

15   Non-Party;

16                (2) promptly provide the Non-Party with a copy of the Stipulated Protective
17   Order in this Action, the relevant discovery request(s), and a reasonably specific
18   description of the information requested; and
19                (3) make the information requested available for inspection by the Non-
20   Party, if requested.
21                (c) If the Non-Party fails to seek a protective order from this court within 14
22   days of receiving the notice and accompanying information, the Receiving Party may
23   produce the Non-Party’s confidential information responsive to the discovery request. If
24   the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
25
     information in its possession or control that is subject to the confidentiality agreement
26
     with the Non-Party before a determination by the court. Absent a court order to the
27
28
     ___________________________________________________________________________________
                                    STIPULATED PROTECTIVE ORDER
                                                  12
1    contrary, the Non-Party shall bear the burden and expense of seeking protection in this
2    court of its Protected Material.
3          12.    UNAUTHORIZED DISCLOSURE OF PROTECTED
4          MATERIAL
5          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
6
     Protected Material to any person or in any circumstance not authorized under this
7
     Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
8
     the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
9
     all unauthorized copies of the Protected Material, (c) inform the person or persons to
10
     whom unauthorized disclosures were made of all the terms of this Order, and (d) request
11
     such person or persons to execute the “Acknowledgment an Agreement to Be Bound”
12
     attached hereto as Exhibit A.
13
14         13.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

15         PROTECTED MATERIAL

16         When a Producing Party gives notice to Receiving Parties that certain inadvertently
17   produced material is subject to a claim of privilege or other protection, the obligations of
18   the Receiving Parties are those set forth in Federal Rule of Civil\ Procedure 26(b)(5)(B).
19   This provision is not intended to modify whatever procedure may be established in an e-
20   discovery order that provides for production without prior privilege review. Pursuant to
21   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
22   effect of disclosure of a communication or information covered by the attorney-client
23   privilege or work product protection, the parties may incorporate their agreement in the
24   stipulated protective order submitted to the court.
25
           14.    MISCELLANEOUS
26
           14.1 Right to Further Relief. Nothing in this Order abridges the right of any
27
     person to seek its modification by the Court in the future.
28
     ___________________________________________________________________________________
                                     STIPULATED PROTECTIVE ORDER
                                                  13
1          14.2 Right to Assert Other Objections. By stipulating to the entry of this
2    Protective Order, no Party waives any right it otherwise would have to object to
3    disclosing or producing any information or item on any ground not addressed in this
4    Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
5    to use in evidence of any of the material covered by this Protective Order.
6
           14.3 Filing Protected Material. A Party that seeks to file under seal any
7
     Protected Material must comply with Local Civil Rule 79-5. Protected Material may only
8
     be filed under seal pursuant to a court order authorizing the sealing of the specific
9
     Protected Material. If a Party’s request to file Protected Material under seal is denied by
10
     the court, then the Receiving Party may file the information in the public record unless
11
     otherwise instructed by the court.
12
           15.    FINAL DISPOSITION
13
14         After the final disposition of this Action, as defined in paragraph 6, within 60 days

15   of a written request by the Designating Party, each Receiving Party must return all

16   Protected Material to the Producing Party or destroy such material. As used in this
17   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
18   summaries, and any other format reproducing or capturing any of the Protected Material.
19   Whether the Protected Material is returned or destroyed, the Receiving Party must submit
20   a written certification to the Producing Party (and, if not the same person or entity, to the
21   Designating Party) by the 60-day deadline that (1) identifies (by category, where
22   appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
23   the Receiving Party has not retained any copies, abstracts, compilations, summaries or
24   any other format reproducing or capturing any of the Protected Material.
25
     Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
26
     pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
27
     correspondence, deposition and trial exhibits, expert reports, attorney work product, and
28
     ___________________________________________________________________________________
                                    STIPULATED PROTECTIVE ORDER
                                                  14
1    consultant and expert work product, even if such materials contain Protected Material.
2    Any such archival copies that contain or constitute Protected Material remain subject to
3    this Protective Order as set forth in Section 6 (DURATION).
4          16.   VIOLATION
5          Any violation of this Order may be punished by appropriate measures including,
6
     without limitation, contempt proceedings and/or monetary sanctions.
7
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
8
9
           June 2, 2021 by:                KINSELLA WEITZMAN ISEER KUMP LLP
10
                                           By: /s/ Nicholas Soltman
11                                             Nicholas Soltman, Esq.
12                                             Attorney for Plaintiff G&H Diversified
                                               Manufacturing LP
13
14
15         June 2, 2021 by:                MADISON LAW, APC
16                                         By: /s/ Dixon Gardner
17                                            Dixon Gardner, Esq.
                                              Attorney for Defendants Regreen
18                                            Technologies, Inc. and Albert Avedis
19                                            Mardikian
20
21   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
22
23   DATED: June 3, 2021
24
25   _________________________________
     JOHN D. EARLY
26   United States Magistrate Judge
27
28
     ___________________________________________________________________________________
                                   STIPULATED PROTECTIVE ORDER
                                                15
1                                           EXHIBIT A
2                        Acknowledgment and Agreement to Be Bound
3
           The undersigned hereby acknowledges that he/she has read the PROTECTIVE
4
     ORDER which was entered by the Court on June 3, 2021 in G&H Diversified
5
     Manufacturing LP v. Regreen Technologies, Inc., et al., Case No. 8:21-cv-00062-CJC-
6
     JDE, that he/she is one of the persons contemplated in paragraphs 4 and 5 thereof as
7
     authorized to receive disclosure of Disclosure or Discovery Material designated
8
     CONFIDENTIAL by any of the parties or by third parties, and that he/she fully
9
     understand and agrees to abide by the obligations and conditions of the Protective Order.
10
     The undersigned further consents to be subject to the jurisdiction of the United States
11
     District Court for the Central District of California for purposes of any proceedings
12
     relating to performance under, compliance with or violation of the above-described
13
     Order.
14
15         I understand that access to information designated as “CONFIDENTIAL” is
16   provided to me under the terms and restrictions of a Protective Order. I have received a
17   copy of the Protective Order, have read it, and agree to be bound by its terms. I will not
18   mention, disclose, or use information designated as “Confidential” that is provided to me
19   in connection with this action except as permitted by the Protective Order.
20   Dated: ________________________________, 2021
21
     Signature: _____________________________
22
     Print Name: ____________________________
23
24   Title: _________________________________
25   Company: _____________________________
26
27
28
     ___________________________________________________________________________________
                                   STIPULATED PROTECTIVE ORDER
                                                 16
